DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Response to Amendment
Regarding the amendment filed 02/18/2022: Claims 1-20 are pending. Claims 1-7 have been withdrawn.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 8-11, 13-17, and 20 under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0055181 A1, heretofore referred to as Kim) in view of Takagi (US 2007/0023862 A1, heretofore referred to as Takagi) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments regarding the rejection of claims 12 and 18-19 under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0055181 A1) in view of Takagi (US 2007/0023862 A1) in further 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gabrik on 02/24/2022.
The application has been amended as follows: Claims 1-7 are now cancelled.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 8, the specific limitations of  “… a tank oscillator comprising a second capacitor having first and second terminals and a planar spiral inductor having first and second terminals, the first terminals of the second capacitor and the planar spiral inductor coupled to a first node of the tank oscillator and the second terminals of the second capacitor and the planar spiral inductor coupled to a second node of the tank oscillator, the first capacitor coupled between the first and second nodes of the tank oscillator; and a capacitance-to-digital converter coupled to the tank oscillator.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 9-13 are allowed for depending from allowable claim 8.
In claim 14, the specific limitations of  “… a tank oscillator comprising a second capacitor having first and second terminals and an inductor having first and second terminals, the first terminals of the 
Claims 14-20 are allowed for depending from allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Wang et al teaches a sensing capacitor but does not teach “… a tank oscillator comprising a second capacitor having first and second terminals and a planar spiral inductor having first and second terminals, the first terminals of the second capacitor and the planar spiral inductor coupled to a first node of the tank oscillator and the second terminals of the second capacitor and the planar spiral inductor coupled to a second node of the tank oscillator, the first capacitor coupled between the first and second nodes of the tank oscillator; and a capacitance-to-digital converter coupled to the tank oscillator.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863